DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, 11, 12, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. [Hanson, US 20120314901].
As to claim 1. Hanson discloses A smart monitoring system, the system comprising: 
a processor, processor 111; and a memory, memory 112 [fig. 1], having executable instructions stored thereon that when executed by the processor cause the processor to, [0022]: 
receive event signals from a plurality of sensor devices, [0042, 0066], the event signals including signals representative of actions with at least one person that is being monitored, [0041, 0042] sensors detecting the action of the user when the user falls, based on detection of signals from wireless transmitter devices attached to the at least one person, [0041, 0042, 0056], at least one of the plurality of sensor devices comprising sensor elements including an accelerometer, [0042] and a near-field sensor device configured to detect the signals from the wireless transmitter devices, [0028, 0030]; 
sample sensor data from the one or more of the plurality of sensor devices, the sensor data including values representative of measurements of movement, [0042, 0067]; 
determine a fall has occurred based on the sampled sensor data, [0042, 0067]; and 
generate trends associated with health and safety conditions including behaviors in mobility based on the determination of the fall, the presence of recovery, and the event signals, [0073-0075] the system generates trend data based on previous fall event signals.
Hanson fails to disclose, in the same embodiment, that the processor sample additional sensor data from the one or more of the plurality of sensor devices for additional motion at a period of time subsequent to the fall; determine a presence of recovery from the fall based on the additional sensor data including the additional motion.
Hanson, in a separate embodiment, teaches that, after a predetermined period of time of detecting the fall, the system makes measurement and determination that if the overall activity of the user is above a predetermined threshold, [0091, 0092]; and determine if there is an indication of recovery, [0092, 0094].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Hanson so that the system can avoid sensing false alarms.

As to claim 2. Hanson discloses The system of claim 1 wherein the processor is further configured to: determine an absence of the recovery from the fall based the additional sensor data; and generate an alert based on the absence of the recovery, [0096, 0097].

As to claim 3. Hanson discloses The system of claim 2 wherein the processor is further configured to transmit the alert to at least one of a central monitoring location, emergency contact, medical staff, care provider, and a call operator, [0097].

As to claim 4. Hanson discloses The system of claim 1 wherein the sensor data includes real-time measurements of movement, [0065] instantaneous readings.

claim 5. Hanson discloses The system of claim 1 wherein the sensor data includes measurements of movement at a time of occurrence of the fall, [0065] instantaneous readings.

As to claim 7. Hanson discloses The system of claim 1 wherein the processor is further configured to compare the measurements of movement within a given time window with one or more patterns, [0009].

As to claim 8. Hanson discloses The system of claim 7 wherein the one or more patterns correspond to movements associated with events selected from the group consisting of: a fall with recovery, a fall without recovery, or non-fall events, [0104, 0105].

As to claim 9. Hanson discloses The system of claim 1 wherein at least one of the plurality of sensor devices are attached to appliances and fixtures that are selected from the group consisting of a toilet, a door, a window, a refrigerator, a television remote, and a medicine cabinet, [0044, 0047, 0100].

As to claim 11. Hanson discloses The system of claim 9 wherein the processor is further configured to: receive the event signals from a sensor device coupled to the door, [0047]; and determine an opening or closing of the door based on the event signals from the sensor device coupled to the door, [0047].

claim 12. Hanson discloses The system of claim 9 wherein the processor is further configured to: receive the event signals from a sensor device coupled to the window, [0047]; and determine an opening or closing of the window based on the event signals from the sensor device coupled to the window, [0047].

As to claim 17. Hanson discloses A method, in a data processing system comprising a processor and a memory, the memory comprising: 
receiving, by a computing device, event signals from a plurality of sensor devices, [0042, 0066], the event signals including signals representative of actions with at least one person that is being monitored, [0041, 0042] sensors detecting the action of the user when the user falls, based on detection of signals from wireless transmitter devices attached to the at least one person, [0041, 0042, 0056], at least one of the plurality of sensor devices comprising sensor elements including an accelerometer, [0042], and a near-field sensor device configured to detect the signals from the wireless transmitter devices, [0028, 0030]; 
sampling, by the computing device, sensor data from the one or more of the plurality of sensor devices, the sensor data including values representative of measurements of movement, [0042, 0067]; 
determining, by the computing device, a fall has occurred based on the sampled sensor data, [0042, 0067]; and 
generating trends associated with health and safety conditions including behaviors in mobility based on the determination of the fall, the presence of recovery, and the event signals, [0073-0075] the system generates trend data based on previous fall event signals.
 sampling, by the computing device, additional sensor data from the one or more of the plurality of sensor devices for additional motion at a period of time subsequent to the fall; determining, by the computing device, a presence of recovery based on the additional sensor data including the additional motion.
Hanson, in a separate embodiment, teaches that, after a predetermined period of time of detecting the fall, the system makes measurement and determination that if the overall activity of the user is above a predetermined threshold, [0091, 0092]; and determine if there is an indication of recovery, [0092, 0094].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Hanson so that the system can avoid sensing false alarms.

As to claims 18, 19 are rejected using the same prior arts and reasoning as to that of claims 2, 3, respectively.

Claims 6, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Shinkle et al. [Shinkle, US 20170168095].
As to claim 6. Hanson fails to disclose The system of claim 1 wherein the measurements of movement comprise a delta sum of absolute displacement values of movement along a plurality of coordinate axis.
Shinkle teaches a system to measure a distance based on the sum of incremental changes in position in time, [0029].


As to claim 20 is rejected using the same prior arts and reasoning as to that of claim 6.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Uchida et al. [Uchida, US 6696956].
As to claim 10. Hanson discloses The system of claim 9 wherein the processor is further configured to: receive the event signals from a sensor device coupled to a bathroom, [0044]; and determine a usage of the toilet based on the event signals from the sensor device coupled to the bathroom, [0044].
Hanson fails to disclose that the sensor is coupled to a handle of the toilet, and the usage is flushing.
Uchida teaches an emergency dispatching system using a sensor on the handle of a toilet to detect flushing to determine if a monitored person is unable to move, [col. 7, lines 65- col. 8, line 5; col. 8, lines 51-56].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Hanson with that of Uchida so that the system can use a toilet to determine if a person recovered from a detected fall.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Tran et al. [Tran, US 20150068069].
As to claim 13. Hanson fails to disclose The system of claim 9 wherein the processor is further configured to: receive the event signals from a sensor device coupled to the refrigerator; and determine an opening or closing of the refrigerator based on the event signals from the sensor device coupled to the refrigerator.
Tran teaches a system that can detect opening and closing of refrigerator door based on signal from a sensor attached to the door, [0067].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Hanson with that of Tran so that the system can determine the recovery of the user based on sensors attached to cabinets and appliances to be able to sensor user recovery throughout the house.

As to claim 14. Hanson fails to disclose The system of claim 9 wherein the processor is further configured to: receive the event signals from a sensor device coupled to the television remote; and determine watching of a television based on the event signals from the sensor device coupled to the television remote.
Tran teaches a system that can detect flipping of TV channel based on channel switching to detect alertness of the user, [0076].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Hanson with that of Tran so that the system can determine the recovery of the user based on sensors attached to cabinets and appliances to be able to sensor user recovery throughout the house.

As to claim 15. Hanson fails to disclose The system of claim 9 wherein the processor is further configured to: receive the event signals from a sensor device coupled to the medicine cabinet; and determine an individual taking medicine based on the event signals from the sensor device coupled to the medicine cabinet.
Tran teaches a system that can detect opening and closing of medicine cabinet door based on signal from a sensor attached to the door, [0067].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Hanson with that of Tran so that the system can determine the recovery of the user based on sensors attached to cabinets and appliances to be able to sensor user recovery throughout the house.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Uchida.
As to claim 16. Tran discloses A smart monitoring system, the system comprising: 
a plurality of sensor devices that are attached to appliances and fixtures including a toilet, a door, a window, a refrigerator, a television remote, and a medicine cabinet, [0018]; and 
a computing device, base station 20, [fig. 1A] configured to: 
receive event signals from at least one of the plurality of sensor devices that is coupled to the toilet, [0064]; 
receive event signals from at least one of the plurality of sensor devices that is coupled to the door, [0062, 0063]; 
determine an opening or closing of the door based on the event signals from the sensor device coupled to the door, [0062, 0063]; 
receive event signals from at least one of the plurality of sensor devices that is coupled to the window, [0062, 0063]; 
determine an opening or closing of the window based on the event signals from the sensor device coupled to the window, [0062, 0063]; 
receive event signals from at least one of the plurality of sensor devices that is coupled to the refrigerator, [0067]; 
determine an opening or closing of the refrigerator based on the event signals from the sensor device coupled to the refrigerator, [0067]; 
receive event signals from at least one of the plurality of sensor devices that is coupled to the television remote, [0076]; 
determine watching of a television based on the event signals from the sensor device coupled to the television remote, [0076]; 
receive event signals from at least one of the plurality of sensor devices that is coupled to the medicine cabinet, [0067]; and 
determine an individual taking medicine based on the event signals from the sensor device coupled to the medicine cabinet, [0067].
Tran fails to disclose that the sensor is attached to a handle of the toilet and determine a flushing of the toilet based on the event signals from the sensor device coupled to the handle of the toilet.

It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Hanson with that of Uchida so that the system can use a toilet to determine if a person recovered from a detected fall.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Benyam Haile/Primary Examiner, Art Unit 2688